COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JERRY CHRISTOPHER BARRERA,                    §              No. 08-16-00229-CR

                      Appellant,               §                Appeal from the

 v.                                            §          County Criminal Court No. 2

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20150C07125)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 27, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 27, 2017.

       IT IS SO ORDERED this 1st day of May, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.